Title: To James Madison from Caesar A. Rodney, 25 December 1801
From: Rodney, Caesar A.
To: Madison, James


Honored & Dear Sir,Wilmington Decr. 25. 1801.
The paper enclosed directed to yourself I wrote a few days ago. Since that time I have been waiting, in order if possible further to discover their real intentions & penetrate their designs.
Unless we are serious in the business I am persuaded they will persevere to the end. If they do, they effectually destroy all hopes of success on our part at the next election & I fear will blast all our fair prospects of increasing Republicanism within this State. This County will consider it as useless to exert herself again. My opinion is that if we are firm to our purpose of supporting the voice of the People they will desist at once.
We do not wish to take a step however without advice, least the great & good cause of liberty & man may be committed or affected by our conduct. The letter to Mr. Giles enclosed in this will explain to you our situation & the ideas on this important subject as far as I am yet able to form an opinion of them. I will thank you to peruse it before you give it to him. I wrote to him, considering him as one of the members most in the confidence of government. I enclose you a copy of our Alien Law which I beg you to compare with our Constitution. I intended enclosing you a newspaper in which we notified the aliens not to attend at the election, but cannot lay my hands on it.
Permit me to add in addition to the information contained in the letter to Mr. Giles, that in this County the Sheriff who presided over the election is a decided Federalist & that the board of Inspectors was the most respectable of any we ever had. Indeed there never was a fairer election.
Must we then submit to be robbed of our dear bought privileges? I will thank you as it is extremely important for an answer when you can find as much time. The advice of government to have a good effect must be kept a profound secret nor ought they in any event to be committed in the business.
To give a history of the sufferings of the Friends of the Revolution in this State would require a volume. With great esteem yours Most Sincerely
C. A. Rodney
 

   RC and enclosure (DLC). Enclosure (3 pp.) is a copy of “An act to prevent aliens from voting at elections in this state, and for other purposes,” passed 23 Jan. 1798. Rodney also enclosed his 20 Dec. 1801 letter to JM; the enclosed letter to Giles has not been found.

